Exhibit 5.1 June 19, 2016 Towerstream Corporation 88 Silva Lane Middletown, RI 02842 Re: Towerstream Corporation Ladies and Gentlemen: We have acted as special counsel for Towerstream Corporation, a Delaware corporation (the “ Company ”), in connection with the preparation and filing of the prospectus supplement, dated June 17, 2016 (the “ Prospectus Supplement ”),filed with the Securities and Exchange Commission (the “ Commission ”) pursuant to Rule 424(b) of the rules and regulations of the Securities Act. The Company filed a Registration Statement on Form S-3, File No. 333-204581 (the “ Registration Statement ”) and the base prospectus included therein with the Commission on May 29, 2015. The base prospectus together with the prospectus supplement are collectively referred to as the Prospectus . The Prospectus Supplement pertains to a registered direct offering (the “ Offering ”) by the Company of 15,000,000 shares (the “ Shares ”) of the Company’s common stock, par value $0.001 per share (the “ Common Stock ”) pursuant to certain Securities Purchase Agreement entered into by and between the Company and the certain accredited investors (the “
